Citation Nr: 1443905	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder (OCD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to September 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.  This case was previously before the Board in August 2011, where, in pertinent part, it was remanded to issue the Veteran the appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice as to the TDIU issue, and to obtain a VA examination and opinion as to the relationship, if any, between the Veteran's hypertension and the service-connected mental disabilities.  

For the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the August 2011 remand as to the requested hypertension examination and opinion.  As such, an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Service Connection for Hypertension

Another remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for hypertension as secondary to the service-connected PTSD with OCD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to the August 2011 Board Remand, the Veteran was afforded a VA hypertension examination in September 2011.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2013 Board Remand specifically ordered the examiner to render an opinion as to whether it was "at least as likely as not (50 percent or higher degree of probability) that any hypertension that is currently present was caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected PTSD and OCD."

The report of the September 2011 VA hypertension examination reflects that, while the VA examiner did offer an opinion as to whether the hypertension was proximately due to or the result of the service-connected mental disabilities, the VA examiner did not offer an opinion as to whether the hypertension was aggravated by the service-connected mental disabilities.  As no aggravation opinion was rendered, there was not substantial compliance with the August 2011 Board remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the August 2011 Board Remand, and an adequate aggravation medical opinion must be obtained.

TDIU

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  
38 C.F.R. § 4.16(a), (b).

Upon reviewing all the evidence of record, the Board notes that there is some indication that the Veteran has worked part time as recently as February 2010; however, there is no indication as to what that job was and/or whether such employment could be considered substantially gainful.  Further, the record reflects that the Veteran has attributed his unemployability to both service-connected and non-service-connected disabilities.  After reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to allow the Board to determine whether the service-connected disabilities alone are severe enough to warrant entitlement to a TDIU.  For these reasons, and considering the remand of the other issue on appeal, the Board finds that a VA examination is warranted to help determine whether the Veteran's service-connected disabilities preclude him from performing substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's record to the examiner who conducted the September 2011 VA hypertension examination for an addendum opinion.  If the examiner is not available, another appropriate examiner may be chosen to provide the opinion.

All relevant medical records should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the addendum opinion.  Examination of the Veteran is not required.  If the examiner determines that an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hypertension was aggravated (that is, permanently worsened in severity) by the Veteran's service-connected PTSD and OCD.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

2.  Then ask a VA Vocational Rehabilitation or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then readjudicate the Veteran's claims for TDIU and service connection for hypertension as secondary to the service-connected PTSD with OCD.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



